Name: Council Regulation (EEC) No 1639/79 of 24 July 1979 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 79 Official Journal of the European Communities No L 192/3 COUNCIL REGULATION (EEC) No 1639/79 of 24 July 1979 amending Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables ¢ANNEX la CCT heading No Description ex 07.02 B Peeled frozen tomatoes ex 07.04 B Tomato flakes ex 08.12 C Prunes derived from dried plums ("prunes d'Ente") ex 20.02 C Tomato concentrates ex 20.02 C Peeled tomatoes ex 20.02 C Tomato juice ex 20.06 B Peaches in syrup ex 20.06 B Williams pears preserved in syrup ex 20.06 B Cherries preserved in syrup ex 20.07 Tomato juice ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 11 52/78 (2 ), and in particular the third subpara ­ graph of Article 3a ( 1 ) and the first subparagraph of Article 10 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 3a of Regulation (EEC) No 516/77 introduced a system of production aid for certain products processed from fruit and vegetables and listed in Annex la to that Regulation ; whereas the object of the said aid , which is based on the difference between Community production prices and those in non-member countries, is to enable Community products to be sold at prices which compete with those charged by the major non-member producing countries ; Whereas the situation encountered in respect of the products listed in Annex la to Regulation (EEC) No 516/77 is also encountered in respect of certain other products which are of particular importance in the Community's Mediterranean regions ; whereas the system of production aid referred to above should therefore be extended to the said products by including them in that Annex , HAS ADOPTED THIS REGULATION : Article 1 Annex la to Regulation (EEC) No 516/77 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  for tomato-based products, prunes derived from dried plums ('prunes d'Ente'), peaches in syrup and Williams pears preserved in syrup, with effect from the beginning of the 1979/80 marketing year,  for cherries preserved in syrup, with effect from the beginning of the 1980/81 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 73 , 21 . 3 . 1977, p . 1 . 2) OJ No L 144, 31 . 5 . 1978 , p . 1 .